Citation Nr: 1409425	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-32 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1959 to July 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

In July 2013, the Veteran testified at a hearing at the RO before the undersigned. 


FINDINGS OF FACT

1.  A bilateral sensorineural hearing loss disability was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  Tinnitus was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

3.  There is clear and unmistakable evidence that the Veteran's hypertension existed prior to his entry into the service.  

4.  The Veteran's hypertension underwent no increase in the underlying pathology during his service.  



CONCLUSIONS OF LAW

1.  The criteria are not met for the establishment of service connection for a bilateral sensorineural hearing loss disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria are not met for the establishment of service connection for tinnitus.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  The criteria are not met for the establishment of service connection for hypertension.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability, tinnitus, and hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to those issues, the Board finds that the VA has met that duty.

In January 2006, the RO received the Veteran's claims.  The RO informed him of the criteria for service connection and of the information and evidence necessary to substantiate and complete his claims.  The RO notified him of the evidence to be provided by him, as well as that the RO would attempt to obtain.  In addition, the RO set forth the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining the identified and available evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment at or in coordination with the Baylor College of Medicine and the Methodist Hospital from December 1976 through December 1997; a May 2002 report from Augusta Associates of Ear, Nose, Throat, and Facial Surgery, P.C.; records and reports, dated in May 2005 and March2006, reflecting the Veteran's treatment by F. D. R., M.D.; statements, dated in February 2006, from the Veteran's brother and two former fellow servicemen; the Veteran's Social Security records; several medical articles reprinted from the internet; and the transcript of his July 2013 hearing.  

The hearing transcript shows the Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issues and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support his claim.  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  

In April 2006, September 2010, and January 2013, the VA examined the Veteran to determine the nature and etiology of any hearing loss disability, tinnitus, or hypertension found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations were informed, medically competent and responsive to the issues.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Such diseases include hypertension and organic neurologic diseases, such as a sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For those disorders, service connection may be presumed when they are shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is competent to testify about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he experienced difficulty hearing in service and that he has continued to do so since his separation from the service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

The Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  

The Hearing Loss Disability  

The Veteran contends that he has a hearing loss disability primarily as a result of his exposure to the sounds of gunfire in service or as a result of the high-pitched sounds made by the tools he used in service as a dental technician.  However, after carefully reviewing the record, the Board finds that the Veteran's hearing loss disability was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related to service.  Accordingly, the appeal will be denied.  

Impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability of any kind.  During treatment at the Baylor College of Medicine in December 1992, it was noted that the Veteran's hearing was minimally diminished.  In May 2002, the report of audiogram performed at the Augusta Associates of Ear, Nose, and Throat and Facial Plastic Surgery, P.C. showed that the Veteran had a mild to severe sensorineural hearing loss in his right ear and a moderate high frequency sensorineural hearing loss in his left ear.  However, he did not demonstrate the requisite threshold levels for a finding a hearing loss disability for VA purposes.  All thresholds were 30 decibels or less at the applicable threshold levels, and he did not demonstrate 3 or more pure tone thresholds of at least 26 decibels in either ear.  Moreover, his speech recognition was no less than 96 percent in either ear.  

A hearing loss disability for VA purposes was first demonstrated during a VA examination in September 2010, when audiometric testing revealed a severe sensorineural hearing loss in his right ear and a moderate sensorineural hearing loss in his left ear.  There were no findings, however, that either disorder was the result of any incident in service.  It was noted that after service, primarily during a 32 year career with the Dow Chemical Company, the Veteran had experienced extensive factory noise.  It was also noted that in 1983, he had sustained significant noise exposure when a .357 magnum pistol was discharged next to his right ear.  Therefore, the VA examiner opined  that it was more likely than not that the Veteran's hearing loss disability was the result of his post-service noise exposure rather than that experienced in service.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for a hearing loss disability until many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In sum, the preponderance of the evidence is against a finding of a hearing loss disability in service or of a nexus between the Veteran's current hearing loss disability and service.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.

Tinnitus  

The Veteran argues that tinnitus was the result of the high-pitched sounds made by the dental tools he used in service.  In the alternative, he contended that it was a side effect of anesthesia used during the Veteran's surgery in service in May 1960.  However, after reviewing the claims file, the Board finds that the Veteran's tinnitus was first manifested many years after service and that the preponderance of the evidence is against a finding that it is in any way related to service.  Accordingly, the appeal will be denied.  

The Veteran's service treatment records are negative for any complaints or clinical findings of tinnitus.  Such a disorder, manifested by ringing or whistling in his ears  was first reported during his treatment at the Baylor College of Medicine in January 1981.  There was no evidence of a nexus to any event in service.  As above, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for a hearing loss disability until many years after service is probative evidence against the claim.  Mense.  

In September 2010, the Veteran was examined by the VA to determine the nature and etiology of his tinnitus.  He stated that following surgery in service, he had experienced tinnitus.  However, the VA examiner noted the absence of tinnitus for many years after service, as well as the Veteran's extensive post-service history of exposure to factory noise.  The examiner also noted the Veteran's 1983 exposure to pistol fire.  Given these circumstances, the examiner opined  that it was more likely than not that the Veteran's hearing loss disability was the result of his post-service noise exposure rather than any event  in service.  

As to his claims regarding an association between a surgical anesthetic and tinnitus, the Board notes that in service in May 1960, the Veteran underwent surgery during which he received a spinal anesthetic, Pontocaine.  The Veteran has printed several medical articles from the internet which show that the use of Pontocaine can produce ringing in the ears.  The question of such a relationship involves a medical issue and may not be competently addressed by his lay interpretation and application of a medical article to his particular case.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Had he been experiencing tinnitus following his surgery, it is reasonable to expect that he would have said so.  After all, his daily clinical records show that he complained of back pain in the area where the spinal anesthetic had been administered.  Otherwise, his daily clinical records show that he had no complaints.  That the Veteran did not report any manifestations of tinnitus following his surgery further militates against his claim.  

The preponderance of the evidence of record is against a finding of tinnitus in service or of a nexus between the current tinnitus and any event in service.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted, and that issue is denied.

Hypertension  

During his July 2013 hearing, the Veteran testified that his hypertension had first been manifested in service and that service connection was, therefore, warranted.  However, after carefully reviewing the record, the Board finds that the Veteran's hypertension had existed prior to service and had not been aggravated in service.  Accordingly, the appeal will be denied.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  




A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

Although the Veteran demonstrated a blood pressure reading of 140/90 during his service entrance examination, there was no evidence that it was a manifestation of hypertension.  Therefore, with respect to hypertension, he was presumed to be in sound condition.  Accordingly, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's hypertension preexisted service, it must find (1) clear and unmistakable evidence that it preexisted service; and (2) clear and unmistakable evidence that it was not aggravated by service.  Horn, 25 Vet. App. at 234.  

The evidence on file does not show a diagnosis of hypertension until December 1976.  However, it clearly and unmistakably shows that it existed prior to the Veteran's entry into service.  The September 2010 VA examiner noted that the Veteran's blood pressure at the time of his entry into the service was consistent with Stage I hypertension.  Moreover, two former fellow servicemen remembered that early in service (approximately half way through basic training), the Veteran had informed them that he had been found to have high blood pressure.  He stated that it had precluded him from taking advantage of inservice opportunities.  The Veteran also submitted a statement from his brother noting their father's concern over the Veteran's high blood pressure in basic training.  Finally, in September 2010, after reviewing the Veteran's history, the VA examiner opined that the Veteran's hypertension existed prior to service.  Taken together, this evidence shows that with respect to his blood pressure, the Veteran was not in sound condition at the time of his entry into the service.  The salient question, then, is whether it was aggravated by service.  

Prior to surgery in May 1960, the Veteran had a blood pressure reading of 140/98, and during his service separation examination in July 1962, he demonstrated a blood pressure reading identical to that at entry, 140/90.  These findings clearly and unmistakably show that there was no increase in the underlying pathology.  As noted in the September 2010 VA examination report, all of those readings in service remained consistent with Stage I hypertension.  Absent the requisite increase in the underlying pathology during service, the Veteran does not meet the criteria for service connection on the basis of aggravation.  Therefore, service connection is not warranted, and the appeal is denied.  

Additional Considerations

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 




ORDER

Entitlement to service connection for a hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


